Name: Commission Implementing Regulation (EU) 2015/1821 of 9 October 2015 amending Council Implementing Regulation (EU) No 1106/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India and amending Council Implementing Regulation (EU) No 861/2013 imposing a definitive countervailing duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India
 Type: Implementing Regulation
 Subject Matter: tariff policy;  technology and technical regulations;  iron, steel and other metal industries;  international trade;  competition;  Asia and Oceania;  trade
 Date Published: nan

 10.10.2015 EN Official Journal of the European Union L 265/4 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1821 of 9 October 2015 amending Council Implementing Regulation (EU) No 1106/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India and amending Council Implementing Regulation (EU) No 861/2013 imposing a definitive countervailing duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Implementing Regulation (EU) No 1106/2013 of 5 November 2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India (2) and in particular Article 2 thereof, Whereas: A. MEASURES IN FORCE (1) By Implementing Regulation (EU) No 1106/2013, the Council imposed a definitive anti-dumping duty on imports into the Union of wire of stainless steel containing by weight:  2,5 % or more of nickel, other than wire containing by weight 28 % or more but not more than 31 % of nickel and 20 % or more but not more than 22 % of chromium;  less than 2,5 % of nickel, other than wire containing by weight 13 % or more but not more than 25 % of chromium and 3,5 % or more but not more than 6 % of aluminium, currently falling within CN codes 7223 00 19 and 7223 00 99, and originating in India (the product concerned). (2) In the investigation which led to the imposition of a definitive anti-dumping duty a large number of exporting producers from India cooperated. As a result, the European Commission (the Commission) selected a sample of Indian exporting producers to be investigated. (3) The Council imposed individual duty rates on imports of the product concerned ranging from 0 % to 12,5 % for the sampled companies and the weighted average duty of 5 % for the cooperating non-sampled companies. A list of the cooperating exporting producers not included in the sample is contained in Annex to Implementing Regulation (EU) No 1106/2013. This Annex was amended by Commission Implementing Regulation (EU) 2015/1019 (3). (4) The Council also imposed a countrywide duty of 12,5 % on all other companies which either did not make themselves known or did not cooperate with the investigation. (5) Article 2 of Implementing Regulation (EU) No 1106/2013 states that where any new exporting producer from India provides sufficient evidence to the Commission that: (a) it did not export the product concerned to the Union during the period on which the measures are based, that is from 1 April 2011 to 31 March 2012 (the original investigation period); (b) it is not related to an exporter or producer subject to the anti-dumping measures imposed by that Regulation; and (c) it has either actually exported the product concerned to the Union after the original investigation period or has entered into an irrevocable contractual obligation to export a significant quantity of the product concerned to the Union after the original investigation period, then Article 1(2) of that Regulation may be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, namely the weighted average duty of 5 %. B. NEW EXPORTING PRODUCER'S REQUEST (6) The Indian company Amar Precision Wire Products Pvt., Ltd (the applicant or Amar) requested to be granted the duty rate applicable to the cooperating companies not included in the sample (new exporting producer treatment or NEPT). (7) An examination has been carried out in order to determine whether the applicant fulfils the criteria for being granted NEPT as set out in Article 2 of Implementing Regulation (EU) No 1106/2013. (8) A questionnaire was sent to the applicant asking the company to supply evidence that it met all of the criteria set out above in Article 2 of Implementing Regulation (EU) No 1106/2013. (9) The Commission sought and verified all information it deemed necessary for the purpose of determining whether the applicant met the three criteria to be granted NEPT. Verification visit was carried out at the premise of:  Amar Precision Wire Products Pvt., Ltd in Satara (10) The applicant has provided sufficient evidence to prove that it meets the three criteria mentioned in Article 2 of Implementing Regulation (EU) No 1106/2013. The applicant in fact could prove that: (i) it did not export the product concerned to the Union during the original investigation period, with the exception of one sample transaction described in detail in recital 11; (ii) it is not related to an exporter or producer in India which are subject to the anti-dumping measures imposed by Implementing Regulation (EU) No 1106/2013; and (iii) it actually started its exports of the product concerned to the Union in June 2014 and is bound by further contractual obligation to continue these exports; and therefore can be granted the duty rate applicable to the cooperating companies not included in the sample, i.e. 5 %, in accordance with Article 2 of Implementing Regulation (EU) No 1106/2013, and should be added to the list of Indian cooperating exporting producers not included in the sample. (11) The applicant admitted in its NEPT questionnaire reply that it actually had exported to the Union in the original investigation period but it was only one sample transaction of minor quantity and value of below EUR 500, made by air shipment. The documents verified on spot (including the exchange of correspondence leading to this shipment and further exchange) confirmed the sample character of the transaction. Therefore it is concluded that this transaction is not a reason to reject the applicant's request for NEPT. (12) The Commission informed the applicant and the Union industry of the above findings and gave them the opportunity to comment. No comments were received. (13) A new TARIC (Integrated Tariff of the European Union) additional code (B121) needs to be attributed to the applicant. Purely for technical integration reasons in TARIC, this Regulation should amend Council Implementing Regulation (EU) No 861/2013 (4) by attributing the same TARIC additional code (B121) to the applicant. (14) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009, HAS ADOPTED THIS REGULATION: Article 1 The following company shall be added to the list of exporting producers from India in Annex to Implementing Regulation (EU) No 1106/2013: Company name City TARIC additional code Amar Precision Wire Products Pvt., Ltd Satara, Maharashtra B121 Article 2 The table in Article 1(2) of Implementing Regulation (EU) No 861/2013 is replaced by the following table: Company Duty (%) TARIC additional code Raajratna Metal Industries, Ahmedabad, Gujarat 3,7 B775 Venus Wire Industries Pvt. Ltd, Mumbai, Maharashtra 3,0 B776 Precision Metals, Mumbai, Maharashtra 3,0 B777 Hindustan Inox Ltd, Mumbai, Maharashtra 3,0 B778 Sieves Manufacturer India Pvt. Ltd, Mumbai, Maharashtra 3,0 B779 Viraj Profiles Vpl. Ltd, Thane, Maharashtra 0,0 B780 KEI Industries Limited, New Delhi 0,0 B925 Superon Schweisstechnik India Ltd, Gurgaon, Haryana 3,7 B997 Amar Precision Wire Products Pvt., Ltd, Satara, Maharashtra 3,7 B121 Companies listed in the Annex 3,4 see Annex All other companies 3,7 B999 Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 298, 8.11.2013, p. 1. (3) Commission Implementing Regulation (EU) 2015/1019 of 29 June 2015 amending Council Implementing Regulation (EU) No 1106/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India, amending Council Implementing Regulation (EU) No 861/2013 imposing a definitive countervailing duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India and repealing Commission Implementing Regulation (EU) 2015/49 (OJ L 163, 30.6.2015, p. 18). (4) Council Implementing Regulation (EU) No 861/2013 of 2 September 2013 imposing a definitive countervailing duty and collecting definitively the provisional duty imposed on imports of certain stainless steel wires originating in India (OJ L 240, 7.9.2013, p. 1).